1

2
                                  UNITED STATES DISTRICT COURT
3
                                         DISTRICT OF NEVADA
4

5     JULIUS BRADFORD,                                        Case No. 2:21-cv-00688-JAD-NJK

6                                            Plaintiff,                     ORDER
             v.
7                                                                      (Docket Nos. 5, 6)
      AARON D. FORD, et al.,
8
                                         Defendants.
9
10          On June 18, 2021, the Court issued an order to show cause, requiring Plaintiff to show

11   cause, in writing, by July 20, 2021, why this case should not be dismissed pursuant to Younger

12   abstention. Docket No. 3. Plaintiff has filed a motion requesting an extension of time until August

13   19, 2021, to respond to the Court’s order. Docket No. 5. Plaintiff has also filed a motion requesting

14   a copy of his complaint. Docket No. 6.

15          For good cause shown, Plaintiff’s motion for an extension to respond to the Court’s order

16   to show cause is GRANTED. Docket No. 5. Plaintiff must file any response to the Court’s order

17   no later than August 19, 2021. Further, Plaintiff’s motion for a copy of his complaint is

18   GRANTED. Docket No. 6. The Clerk’s Office is INSTRUCTED to send Plaintiff a copy of his

19   complaint at Docket No. 4.

20          DATED: July 14, 2021.
21

22                                                  NANCY J. KOPPE
                                                    UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                          1
